DUBOFSKY, Justice,
concurring in part and dissenting in part:
I concur with the majority opinion except for Part III-B, from which, respectfully, I dissent.
The majority position in Part III-B is grounded on the proposition that the Governor’s authority to prescribe the matters for legislative action must be interpreted so as not to offend the doctrine of separation of powers. CoIo.Const. Art. Ill provides:
“The powers of the government of this state are divided into three distinct departments — the legislative, executive and judicial; and no person or collection of persons charged with the exercise of powers properly belonging to one of these departments shall exercise any power properly belonging to either of the others, except as in this constitution expressly directed or permitted.”
(Emphasis added.) CoIo.Const. Art. Y, Sec. 7 (set forth in footnote 6 of the majority opinion), limiting legislative consideration at sessions convened in even-numbered years to revenue raising and appropriations bills and bills pertaining to subjects designated in writing by the Governor during the first ten days of the session, is one of the exceptions. See People v. McKenna, 199 Colo. 452, 611 P.2d 574 (1980).
Colorado is one of several states with regularly scheduled limited-purpose legislative sessions mandated by its constitution. 1 Sands, Sutherland’s Statutory Construction, § 5.01 (4th ed. 1972). These constitutional provisions are described as
“intended to be a limitation on the power of the legislature, and not upon the power of the governor.



Since the governor can either restrict the scope of legislative action, or can extend it to many subjects, it should make no difference whether the language he uses describes the subjects by general language, or by language designating in minute detail the subjects he believes to need attention.”
Id. § 5.04 at 129. Because the Governor’s power to describe the subjects at limited-purpose legislative sessions is, as the majority correctly notes, “an exception to the separation of powers mandated by Colo. Const. Art. Ill” (maj. op. at 1157). I believe that the Governor should be able to define the appropriate subject matter for legislative consideration as he did in Item 40 (set forth on page 1154 of the majority opinion).
The subject of Item 40 is exemption from the UCCC of first home mortgage loans made by supervised financial organizations. A comparison of the item with the legislation adopted (set forth in footnote 5 of the majority opinion) illustrates that the Governor did not, as the majority finds, “prescribe the specific form that the legislation will take.” The General Assembly addressed several details not specified in Item 40, including the definition of dwelling and the exclusion from a limitation on the rate of the loan finance charge if the loan was exempt.
Telling the Governor that he may not prescribe the specific form that legislation will take, on the facts of this case, will leave the Governor in doubt as to what specifics he may ever prescribe. To me, the effect of Part III-B will be to preclude the Governor from writing narrow call items. Such an effect is contrary to the approach of our cases which have invalidated legislation because it is beyond the scope of a narrow call item. People v. Larkin, 183 Colo. 363, 517 P.2d 389 (1973); In re Interrogatories of Senate, 94 Colo. 215, 29 P.2d 705 (1934).
The majority’s conclusion that Item 5 supports the legislation resolves the matter before us; I would not reach Item 40.